Citation Nr: 1445246	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  07-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Navy from May 1951 to March 1955.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in part, denied the Veteran's claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), as well as his claim of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

In September 2009, the appellant testified at a Travel Board hearing conducted at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.  Thereafter, the Board remanded the case for additional development in October 2009, April 2011, and October 2012.  The case has now been returned to the Board for appellate review.

The appellant submitted additional evidence (VA treatment records dated in 2013 and 2014) directly to the Board in March 2014; he did not submit a waiver pursuant to 38 C.F.R. § 20.1304.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  However, service connection for COPD is granted herein.  Therefore, a remand to have the RO initially consider this evidence is unnecessary and that claim is ready for appellate review.  In addition, as the TDIU claim is being remanded, the agency of original jurisdiction (AOJ) will nevertheless have the opportunity to consider the newly-submitted VA medical records. 

In March 2014, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from a pulmonologist was rendered in May 2014.

The record before the Board in this case consists of a paper claims file and an electronic file.  The electronic file does not contain pertinent material that is not already included in the paper claims file.

The Board notes that the Veteran's claim of entitlement to TDIU by reason of service-connected disability is now, in light of the Board's grant of service connection for COPD, as set forth below, inextricably intertwined with the rating of that disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, further appellate consideration will be deferred and the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below.  That matter is REMANDED to the AOJ. 


FINDING OF FACT

The Veteran's COPD is etiologically related to his service-connected lung disability.


CONCLUSION OF LAW

The criteria for establishing service connection for COPD as secondary to the service-connected lung disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.159, 3.326(a).  Given the fully favorable decision on the matter of service connection for COPD contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to the issue of entitlement to service connection for COPD constitutes harmless error. 

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Furthermore, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was discharged from service in 1955, after having undergone a left lower lung lobectomy due to bronchiectasis and a thoracotomy of the left lung for recurrent pneumothorax.  Tuberculosis was thought to be the underlying infection.  The Veteran is service-connected for the residuals of those conditions and procedures.  He argues that his currently diagnosed COPD and/or emphysema is/are etiologically related to his service-connected lung disability - either as directly caused by the disability or as aggravated by the disability.  

The evidence of record indicates that the Veteran stopped smoking cigarettes sometime in 1988.  An October 1990 VA examination indicated that the Veteran had a past medical history of tuberculosis in remission, COPD and bullous emphysema.  The Veteran has reported that he has had several bouts of pneumonia over the past several years.  A May 2006 VA problem list includes a diagnosis of COPD.  A December 2006 CT scan revealed emphysematous bullae in the lungs.  Pulmonary function testing (PFT) accomplished in February 2010 revealed moderate obstructive impairment.  

The evidence of record also includes reports from VA pulmonary examinations conducted in April 2008, and October 2010; these examinations were conducted by the same physician.  The April 2008 report includes the statement that no COPD was found, while the October 2010 report includes a diagnosis of COPD and the onset date is given as 1990.  The examiner opined that the COPD was etiologically related to the Veteran's history of smoking. 

The May 2014 VHA pulmonologist's medical expert opinion states that he reviewed the claims file and noted the Veteran's in-service bouts with recurrent pneumonia and bronchiectasis, as well as the in-service diagnosis of tuberculosis.  The pulmonologist stated that bronchiectasis is inflammation of the airways with thickened and dilated bronchi and increased sputum production that typically occurs after recurrent infections or other airway injury; bronchiectasis is usually associated with airway obstruction.  Tuberculosis infections are a classic etiology of bronchiectasis.  The pulmonologist also stated that COPD is an obstructive disease that, while it is most often associated with smoking, has other etiologies.  Emphysema is also obstructive in nature.  The pulmonologist opined that the Veteran's pulmonary function test (PFT) results reflect that he has obstructive disease, that the in-service tuberculosis infection contributed to the Veteran's development of bronchiectasis and that the subsequent airway damage would cause the airway obstruction revealed by his PFT results.  The pulmonologist also opined that it was more likely than not that the service-connected lobectomies contributed to the Veteran's decline in pulmonary function.  The pulmonologist stated that he was unable to attribute a certain percentage of the Veteran's abnormal lung function to his cigarette smoking.

On the facts of this particular case, the Boards finds the evidence is at least in equipoise as to whether or not the Veteran's COPD was caused by his service-connected lung disability.  Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that his COPD was caused by his service-connected lung disability.  38 U.S.C.A. § 5107(b).  Therefore, entitlement to service connection for COPD is granted. 


ORDER

Entitlement to service connection for COPD is granted.


REMAND

The Board notes that the appellant's claim of entitlement to a total disability rating for compensation purposes based upon individual unemployability is inextricably intertwined with the claim of entitlement to service connection for COPD, which claim was granted in the decision above.  In other words, until the AOJ assigns a rating for the COPD, the TDIU claim can not properly be adjudicated.  Therefore, consideration of the issue of entitlement to TDIU must be deferred pending the development delineated below. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Obtain all outstanding VA treatment records and associate them with the evidence of record. 

3.  Contact the Veteran and obtain the names and addresses of all private medical care providers who have treated him for any service-connected disability since 2006.  After securing the necessary release(s), obtain all outstanding records.

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The Veteran and his representative must also be informed of the negative results and be given the opportunity to secure the records.

5.  Thereafter review the Veteran's TDIU claim.  If any additional evidentiary development is required, such as a medical examination to ascertain the combined effect of service-connected disability on the Veteran's ability to work, undertake the development. 

6.  Then re-adjudicate the Veteran's TDIU claim.  (This might likely be done in conjunction with the award of any rating deemed appropriate for the COPD.)  The re-adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories. 

7.  If the benefit sought remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


